Citation Nr: 1414194	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA benefits as the dependent son of the Veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to March 1957.   The Veteran died in February 1981.  The appellant is the Veteran's surviving son. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 administrative decision issued by Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin.  Jurisdiction of the case has since been transferred to the Regional Office (RO) in Montgomery, Alabama. 

In March 2012, the appellant and his mother appeared before the undersigned in a videoconference hearing, and a copy of the transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the March 2012 hearing, the appellant's mother indicated that while the Veteran's service records showed that he was discharged under other than honorable conditions, his discharge may have been upgraded.  She testified that it was the Veteran's medical issues that led to his discharge, and that computer records appear to show that he was honorably discharged.  Review of the claims includes a Medical Board Proceedings, Transfer of Patients to Zone of Interior reflecting diagnoses of osteoarthritis and separation of two muscles of the left elbow joint and that the Veteran was to be separated from service due to physical disability.  However, there is nothing in the record demonstrating that the Veteran's discharge had been upgraded.  Therefore, on remand, all efforts should be undertaken to determine the Veteran's discharge. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department and seek clarification on whether the character of discharge for the Veteran's discharge from service had been upgraded from other than honorable conditions.  Any response received should be documented in the claims file. 

If any federal records or documents cannot be located, the specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the appellant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant and his representative must then be given an opportunity to respond.

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, review the record and readjudicate the issue on appeal.  If the decision remains unfavorable to the appellant, provide a supplemental statement of the case to the appellant and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


